 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1732 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2010 
Mr. Simpson (for himself, Mr. Sensenbrenner, Mr. Wamp, Mr. Hastings of Washington, Mr. Rehberg, Mr. Lewis of California, Mr. Frelinghuysen, Mr. Hall of Texas, Mr. Calvert, Mr. Alexander, Mr. Ryan of Wisconsin, Mr. Barrett of South Carolina, Mr. Whitfield, and Mr. Barton of Texas) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Condemning the unilateral decision of the Chairman of the Nuclear Regulatory Commission to begin the closure of the Yucca Mountain license application review and calling on the Nuclear Regulatory Commission to resume license application review activities immediately pending further direction from Congress. 
 
 
Whereas in 1987 Congress amended the Nuclear Waste Policy Act of 1982 by designating Yucca Mountain as the only option for a long-term storage site by a vote of 237–181 in the House of Representatives and 61–28 in the Senate; 
Whereas Congress reaffirmed Yucca Mountain’s designation as the only option for a long-term storage site in 2002 by a vote of 306–117 in the House of Representatives and 60–39 in the Senate; 
Whereas in 2007 the House of Representatives overwhelmingly rejected by a vote of 80–351 an attempt to eliminate funding for the Yucca Mountain nuclear waste disposal program; 
Whereas the Department of Energy has already collected $24,000,000,000 in fees from nuclear utilities and their ratepayers; 
Whereas the Federal taxpayer has already spent over $8,500,000,000 studying Yucca Mountain as the permanent site for nuclear waste storage; 
Whereas the Department of Energy total liability for breach of contracts requiring disposal of spent nuclear fuel and high-level waste from civilian nuclear reactors could reach as much as $50,000,000,000; 
Whereas the Nuclear Regulatory Commission Atomic Safety and Licensing Board found that the Department of Energy cannot legally withdraw the Yucca Mountain license application; 
Whereas the Fiscal Year 2010 Energy and Water Development and Related Agencies Appropriations Act provided funding to continue the Yucca Mountain license application; 
Whereas Congress has provided no funding for activities related to the closure of the Yucca Mountain license application; 
Whereas the Fiscal Year 2011 Continuing Resolution provided no funding to undertake new initiatives; 
Whereas the House Republican members of the Energy and Water Appropriations Subcommittee stated in a letter dated October 20, 2010, that they expect the Nuclear Regulatory Commission to continue its fiscal year 2010 licensing activities until Congress provides additional direction and funding; 
Whereas 2 Nuclear Regulatory Commission Commissioners disagreed with the decision to begin orderly closure of Yucca Mountain license application review activities and noted that closure is inconsistent with the Continuing Resolution; and 
Whereas the Nuclear Regulatory Commission Inspector General has launched an investigation of the Chairman’s unilateral decision to terminate the review of the Yucca Mountain application: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the unilateral decision of the Chairman of the Nuclear Regulatory Commission to begin the closure of the Yucca Mountain license application review; and 
(2)calls on the Nuclear Regulatory Commission to resume license application review activities immediately pending further direction from Congress. 
 
